

115 HR 4855 IH: SNAP Healthy Incentives Act of 2018
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4855IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mr. Cartwright (for himself, Mr. Pocan, Ms. DeLauro, Ms. Pingree, Ms. Moore, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Cárdenas, Ms. Slaughter, Mr. Takano, Ms. Kaptur, Ms. McCollum, Mr. Ryan of Ohio, Ms. Sewell of Alabama, Mr. Polis, Mr. Grijalva, Ms. Roybal-Allard, Ms. Wilson of Florida, Ms. Norton, Mr. Serrano, Mr. Cohen, Mr. Amodei, Mr. Soto, Ms. Clarke of New York, Ms. Shea-Porter, Mr. Gene Green of Texas, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to provide an incentive for households participating in the supplemental nutrition assistance program to purchase certain nutritious fruits and vegetables that are beneficial to good health. 
1.Short titleThis Act may be cited as the SNAP Healthy Incentives Act of 2018. 2.Amendments (a)DefinitionSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended— 
(1)in subsection (k) by inserting , unless the context specifies otherwise, after means; (2)by redesignating subsections (u) and (v) as subsections (v) and (w), respectively; and 
(3)by inserting after subsection (t) the following:  (u)Supplemental fruits and vegetables means those fruits and vegetables containing nutrients that promote the health of the population served by the supplemental nutrition assistance program, as determined by the Secretary by rule.. 
(b)Increase in value of allotmentSection 8 of the Food and Nutrition Act of 2008 (7 U.S.C. 2017) is amended by adding at the end the following:  (g)increase in value of allotmentThe value of an allotment, determined under this section without regard to this subsection and issued to a household for a month, shall be increased by 30 percent of the cost of supplemental fruits and vegetables purchased by such household during such month, but not to exceed an aggregate monthly amount determined by the Secretary on the basis of household size.. 
3.Effective dateThis Act and the amendments made by this Act shall take effect on October 1, 2018. 